PER CURIAM.
This action was brought to recover compensation for the fee value of the easements of light, air, and access pertaining to premises No. 725 Third avenue, and for past damages. The plaintiff’s property consists of a house and lot on the east side of Third avenue at Forty-Fifth street. The lot is 19 feet 10 inches in front by 45 feet in depth. The house is an old-fashioned five-story brick building erected in 1866 or 1867. with a store on the ground floor and suite of apartments on each of the upper floors. The plaintiff purchased the premises in April, 1889. The court awarded $1,500 as compensation for the fee damage, and $500 for rental damages from April, 1889, to June 30, 1893. It is apparent upon an investigation of the evidence in this case that these awards were excessive. The valuation placed upon the premises in question by the expert upon the part of the plaintiffs does not at all coincide with the proofs offered as to the rentals received and the ratio sworn to by this witness between rental and fee value. The premises have undoubtedly to sume extent been damnified by the presence of the elevated railroad, both in rental and fee value. We think that the fee damages should have been awarded at the sum of $900 and the rental damages at $300, and that the judgment should be reduced to those figures, and the extra allowance proportionately reduced; and, as modified, the judgment should be affirmed, without costs.